Name: Commission Regulation (EEC) No 613/86 of 28 February 1986 fixing, for 1986, the initial quotas for imports into Portugal of certain pigmeat products from Spain and certain detailed rules for the application thereof
 Type: Regulation
 Subject Matter: Europe;  animal product;  tariff policy
 Date Published: nan

 No L 58/40 Official Journal of the European Communities 1.3.86 COMMISSION REGULATION (EEC) No 613/86 of 28 February 1986 fixing for 1986, the initial quotas for imports into Portugal of certain pigmeat products from Spain and certain detailed rules for the application thereof HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal ('), and in particular Article 1 3 thereof, Article 1 1 . The initial quotas that the Portuguese Republic may apply, pursuant to Council Regulation (EEC) No 3792/85 , to imports of certain pigmeat products from Spain shall be as shown in the Annex hereto . 2 . For the period 1 March to 31 December 1986, these quotas shall be reduced by one-sixth . Article 2 1 . The Portuguese authorities shall issue import authorizations so as to ensure a fair allocation of the available quantity between the applicants . 2 . Applications for import authorizations shall be subject to the lodging of a security which shall be released under the conditions defined by the Portuguese authorities once the goods have been effec ­ tively imported . Whereas Article 4 (4) ot Regulation (EEC) No 3792/85 provides that the Portuguese Republic may impose quantitative restrictions on imports from Spain during the first stage ; whereas the initial quotas in 1986 for the products listed in Annex II to the Regulation shall , as a rule, be fixed at the average of Portugal 's imports over the last three years before accession for which statistics are available ; whereas , should the effect of this cri ­ terion be the fixing of an initial quota of less than 10 % of the initial quota to be fixed for the same products coming from the Community as constituted at 31 December 1985 , the initial quota to be applied by the Portuguese Republic with regard to the Kingdom of Spain shall be at least 10% of the initial quota to be fixed for imports from the other Member States ; whereas that quota is in addition to that applicable, under Article 269 of the Act of Accession, to imports into the Community as constituted at 31 December 1985 ; Article 3 1 . The Portuguese authorities shall communicate to the Commission the measures which they adopt for the application of Article 2 . 2 . They shall transmit, not later than the 15th of each month, the following information on each of the prod ­ ucts in respect of which import authorizations has been issued in the preceding month :  the quantities covered by the import authorizations issued,  the quantities imported . Whereas to ensure proper management of the quota , the applications for import authorizations should be subject to the lodging of a security ; Whereas provision should be made for Portugal to communicate information to the Commission on the application of the quota ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Article 4 This Regulation shall enter into force on 1 March 1986 .(') OJ No L 367 , 31 . 12 . 1985 , p. 7 . 1.3.86 Official Journal of the European Communities No L 58/41 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President ANNEX CCT heading No Description Initial quota for 1986 (tonnes) 01.03 Live swine : A. Domestic species 34 02.01 Meat and edible offals of the animals falling within heading Nos 01.01 , 01.02 , 01.03 or 01.04, fresh , chilled or frozen : A. Meat : III . Of swine : a) Of domestic swine 376 B. Offals : II . Other : c) Of domestic swine 105 15.01 Lard, other pig fat and poultry fat, rendered or solvent-extracted : A. Lard and other pig fat : II . Other (than industrial ) 26